UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7424


DEVAUGHN JHERELLE HALL,

                Petitioner - Appellant,

          v.

DIRECTOR, VIRGINIA DEPARTMENT OF CORRECTIONS,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:09-cv-00647-MHL)


Submitted:   May 13, 2011                  Decided:   May 20, 2011


Before SHEDD, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Howard Highland, WASHINGTON & LEE IMMIGRATION & CITIZENSHIP
PROGRAM, Lexington, Virginia, for Appellant.     Eugene Paul
Murphy, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Devaughn Jherelle Hall seeks to appeal the magistrate

judge’s * order denying relief on his 28 U.S.C. § 2254 (2006)

petition.       The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                         See 28 U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue       absent     “a    substantial     showing      of     the    denial    of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).              When the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating       that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El   v.   Cockrell,     537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                          Slack,
529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Hall has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability and dismiss the appeal.                            We

       *
       The parties consented to the exercise of the district
court’s jurisdiction by a magistrate judge pursuant to 28 U.S.C.
§ 636(c) (2006).



                                             2
dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             DISMISSED




                                    3